Citation Nr: 0700781	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  02-11 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for gastritis and 
peptic ulcer disease.

2.  Entitlement to service connection for rupture of the 
lower esophagus claimed as secondary to ulcers.

3.  Entitlement to service connection for degenerative 
changes of the hip and back.

4.  Entitlement to service connection for a left knee medial 
meniscus tear.

5.  Entitlement to service connection for left leg shortening 
and left calf atrophy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from December 1945 until 
December 1948.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from February 1984 and August 2003 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in San Diego, California.  


FINDINGS OF FACT

1.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed gastritis and peptic ulcer 
disease is causally related to active service.

2.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed rupture of the lower esophagus 
is causally related to active service or to any service-
connected disability.

3.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed degenerative changes of the 
hips and back is causally related to active service.

4.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed left knee medial meniscus tear 
is causally related to active service.

5.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed left leg shortening and left 
calf atrophy is causally related to active service.


CONCLUSIONS OF LAW

1.  Gastritis and peptic ulcer disease was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2006).

2.  A rupture of the lower esophagus is not proximately due 
to or the result of any service-connected disability and was 
not incurred or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2006).

3.  Degenerative changes of the hips and back were not 
incurred in or aggravated by active service, nor may they be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006).

4.  A left knee medial meniscus tear was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2006).

5.  Left leg shortening and left calf atrophy were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of June 2002, May 2003 and June 2005 letters from the agency 
of original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  Such notice did not inform the 
veteran as to the law pertaining to disability evaluations or 
effective dates.  However, this is harmless error, because 
this information was provided in a subsequent March 2006 
letter.  In any event, because the instant decision denies 
the veteran's service connection claims, no disability 
evaluation or effective date will be assigned.  As such, 
there can be no possibility of any prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable February 1984 decision regarding the 


veteran's ulcer claim was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  The veteran does 
indicate sick call treatment upon the U. S. S. Benevolence.  
Such sick call reports are not currently associated with the 
claims file.  However, the Board notes that in the present 
case, the available service medical records show no treatment 
for the claimed disabilities on appeal.  The post-service 
records also fail to show treatment for such disability until 
decades after military discharge.  Therefore, even if a sick 
call report did show complaints pertinent to this appeal, 
such evidence would not, in view of the record as a whole, 
establish that a chronic disability was incurred in active 
service.  For this reason, it is not felt that additional 
efforts to obtain the sick call reports are required under 
the VCAA.  Indeed, it appears further development would serve 
no useful purpose and 


would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran.   See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The claims file here contains reports of VA and private post 
service treatment and examination.  Additionally, lay 
statements from the veteran's family are of record.  
Furthermore, the veteran's own statements in support of his 
appeal are affiliated with the claims folder.  The Board has 
carefully reviewed such  statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Further regarding the duty to assist, it is noted that the 
veteran has not been provided a VA examination with respect 
to his ulcer and esophageal claims.  Moreover, while he has 
received an orthopedic examination, this did not address his 
left knee claim.  In this regard, the law holds that VA will 
provide a medical examination which includes a review of the 
evidence of record if VA determines it is necessary to decide 
the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  An examination is deemed 
"necessary" if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  
38 U.S.C.A. §5103A(d)(2).  

In the present case, the service medical records do not 
reflect any complaints or treatment for a gastrointestinal 
disability or for a left knee disability.  Moreover, the 
post-service records do not show treatment for a 
gastrointestinal disability until 1972, several decades after 
separation from service.  Post-service left knee treatment is 
not seen until 2002, even further removed from active 
service.  Under 


these circumstances, an examination is not deemed to be 
necessary under  38 U.S.C.A. §5103A(d)(2).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Relevant rules and regulations

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A . §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumptive service connection- chronic diseases

Where a veteran served 90 days or more during a period of 
war, or for a period of 90 days after December 31, 1946, and 
arthritis or peptic ulcers become manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R.§§ 3.307, 3.309 (2006).

Analysis

I.  Gastritis and peptic ulcer disease.

The veteran is claiming entitlement to service connection for 
gastritis and peptic ulcer disease.  At the outset, the Board 
has considered whether presumptive service connection for 
chronic disease is warranted in the instant case.  Again, 
under 38 C.F.R. § 3.309(a), peptic ulcers are regarded as a 
chronic disease.  However, in order for the presumption to 
operate, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).   As the evidence 
of record fails to establish any clinical manifestations of 
peptic ulcers within the applicable time period, the criteria 


for presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, 
private records dated in 1995 reveal treatment for ulcers.  
Specifically, an endoscopy was performed.  The evidence 
subsequent to 1995 does not show any further treatment for 
ulcers.  However, the Board will resolve doubt in the 
veteran's favor and find a current ulcer disability here.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Thus, the first element of a service connection 
claim has been satisfied.  However, the remaining elements of 
a service connection claim have not been met, as will be 
explained below.

A review of the service medical records does not reflect any 
complaints or treatment relating to any gastrointestinal 
condition.  The Board does acknowledge a February 1984 
statement written by a fellow serviceman [redacted], in 
which he stated that he observed the veteran suffer from a 
stomach ailment so acute that the veteran would on occasion 
vomit blood.  While this layperson is competent to offer such 
observations, the February 1984 statement, standing alone, 
does not serve as a basis for a grant of service connection 
here.  Indeed, because the overall evidence shows no 
gastrointestinal treatment in the service medical records or 
for decades following service, the February 1984 letter does 
not, standing alone, demonstrate a chronic gastrointestinal 
disability.  It is further noted that, as a lay person, Mr. 
[redacted] is not competent to render a diagnosis.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).
Thus, it cannot be concluded that any observed "stomach 
ailment" was a manifestation of ulcer disease in the absence 
of competent evidence noting such fact. 

Based on the foregoing, the service medical records do not 
show that an ulcer  disability was incurred during active 
duty.  However, this does not in itself preclude a grant of 
service connection.  Indeed, service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that any current ulcer problems are causally related to 
active service, for the reasons discussed below.  

Regarding post-service treatment, the veteran stated at his 
September 2006 hearing before the undersigned that he 
received treatment after discharge in approximately 1949 at 
Kaiser Permanente.  However, a June 2005 communication from 
that healthcare provider indicated that they had no records 
of treatment of the veteran prior to 1971.  Moreover, while 
an April 1995 gastrointestinal consult indicated a remote 
history of bleeding ulcer in the 1960s, this was based solely 
on the veteran's reported history.  Indeed, the first 
documented post-service treatment referable to an ulcer 
disability is dated in 1972.  This is also fairly consistent 
with a 1983 private treatment report noting a 7 year history 
of gastrointestinal bleeding.

Again, the evidence documents treatment for ulcers beginning 
in 1972.  However, in the absence of demonstrated continuity 
of symptomatology, this is too remote from the veteran's 
separation in 1948 to be reasonably related to service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, 
no competent evidence of record causally relates any current 
gastrointestinal disability to active duty.  The veteran 
himself holds such a belief, but he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the evidence of record fails to establish that 
any current ulcer disability was incurred in service or 
became manifest to a degree of 10 percent or 


more within one year of discharge from active duty.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

II.  Rupture of the lower esophagus

The veteran is claiming entitlement to service connection for 
a rupture of the lower esophagus.  The Board briefly notes 
that a grant of direct service connection is not possible 
here.  Indeed, the service medical records fail to 
demonstrate any complaints or treatment for this condition.  
Moreover, while a May 1995 endoscopy report contained a 
diagnosis of hiatal hernia, establishing current disability, 
this is too remote from the veteran's separation in 1948 to 
be reasonably related to service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

The Board will now consider the veteran's primary claim, 
namely that his rupture of the lower esophagus is secondary 
to ulcers.  In this regard, it is noted that service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2006).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a). See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

It is noted that service connection is not in effect for 
ulcers.  As such, service connection for a rupture of the 
lower esophagus as secondary to ulcers must fail.  Moreover, 
the claims file does not contain any competent evidence 
finding that 
a rupture of the lower esophagus was proximately due to or 
the result of the veteran's service-connected scars of the 
right thigh or left heel.

In conclusion, the evidence of record fails to establish that 
a current rupture of the lower esophagus is secondary to 
ulcers or  was incurred in active service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

III.  Degenerative changes of the hip and back

The veteran is claiming entitlement to service connection for 
degenerative changes of the hip and back, with left calf 
atrophy.  As a preliminary matter, the Board notes that the 
evidence of record fails to establish any clinical 
manifestations of hip or back arthritis within a year 
following the veteran's separation from active service.  As 
such, presumptive service connection on the basis of chronic 
disease cannot be granted.  The Board will now turn its 
attention to the issue of direct service connection on a 
nonpresumptive basis.  

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, VA 
x-rays taken in July 2001 showed degenerative changes of the 
hips.  Similarly, a VA MRI dated in April 2002 reveals a 
diagnosis of multilevel degenerative changes to the lumbar 
spine.  As such, current disability is established and the 
first element of a service connection claim has been 
satisfied.  However, the remaining elements of a service 
connection claim have not been met, as will be explained 
below.

According to an April 2004 communication from the veteran, he 
hurt his back and hips in service when he fell from a ladder.  
He further stated in a May 2004 letter that he complained of 
back pain during service.  However, a review of the service 
medical records does not reflect any complaints or treatment 
relating to the hips or back.    

Based on the foregoing, the service medical records do not 
show that a back or hip  disability was incurred during 
active service.  However, this does not in itself preclude a 
grant of service connection.  Indeed, service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  
Nevertheless, a review of the post-service evidence does not 
lead to the conclusion 


that any current back and hip problems are causally related 
to active service, for the reasons discussed below.  

The post-service records do not indicate degenerative changes 
of the back and hips for over 50 years from separation from 
service.  In the absence of demonstration of continuity of 
symptomatology, this is too remote from service to be 
reasonably related to service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

The Board does recognize a May 2004 letter written by a VA 
doctor which contained an opinion that the veteran injured 
his hip and lumbar spine in service when the veteran fell 15 
feet from a ladder.  While the VA doctor is competent to 
provide an opinion as to medical causation, his conclusions 
were based solely on the reported history provided by the 
veteran.  In this vein, the CAVC has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].

Based on the above, then, the May 2004 VA doctor's opinion 
cannot serve as a basis for an allowance of service 
connection here.  

The Board additionally recognizes a statement submitted by 
Brenda J. Knisely, a registered nurse.  She commented that 
the veteran's left leg atrophy was present prior to his post-
service motor vehicle accident.  This statement does not, 
however, further the veteran's contention that such 
disability was incurred during active service.  Indeed, the 
evidence still fails to demonstrate any treatment for this 
disability during service or for many decades thereafter.

The Board also acknowledges a statement from the veteran's 
son, reporting that he always observed his father to have 
back pain.  However, he has not been shown to 


possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  For the same reason, the veteran's own statements 
regarding the etiology of his degenerative changes in the 
back and hips lacks probative value.  

The Board further recognizes a letter written by the 
veteran's daughter, which states the opinion that her 
father's back problems were caused in service.  She indicated 
that she works as a "certified nurse case manager."  It is 
not clear from this title whether she simply manages 
certified nurses or has medical training herself.  In any 
event, even if she is found to be competent to offer an 
opinion as to medical causation, her opinion that the 
veteran's current disability is causally related to service 
is of little probative value because it is not consistent 
with the evidence of record.  Indeed, she does not reconcile 
the fact that the service records fail to show back or hip 
treatment.  She also fails to account for the absence of 
post-service complaints for many decades following 
separation.  Finally, she does not address a post-service 
motor vehicle accident.  

In conclusion, the evidence of record fails to establish that 
the currently diagnosed degenerative changes of the back and 
hips was incurred in service or became manifest to a degree 
of 10 percent or more within one year of discharge from 
active duty.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

IV.  Left knee medial meniscus tear, left leg shortening and 
left calf atrophy

The veteran is claiming entitlement to service connection for 
a left knee medial meniscus tear, left leg shortening and 
left calf atrophy.  As a preliminary matter, the Board notes 
that the evidence of record fails to establish any clinical 
manifestations of left knee arthritis within a year following 
the veteran's separation from active 


service.  As such, presumptive service connection on the 
basis of chronic disease cannot be granted.  The Board will 
now turn its attention to the issue of direct service 
connection on a nonpresumptive basis.  

In contemplating the existence of a current disability, the 
Board calls attention to a May 2002 VA treatment record 
showing a diagnosis of chronic degenerative tear of the 
posterior horn of the medial meniscus, left knee.  Private 
treatment reports dated in 2003 also reveal left knee 
treatment.  Additionally, an April 2002 record reveals that 
the veteran's left leg was shorter than the right in both 
long leg sitting and supine positions.  Finally, a September 
2002 VA clinical record demonstrates left calf atrophy.  
Therefore, current disability is established and the first 
element of a service connection claim has been satisfied.  
However, the remaining elements of a service connection claim 
have not been met as to any of these disabilities.  Indeed, 
although the veteran has asserted that his left knee, left 
leg shortening and left calf atrophy problems began in 
service, the service medical records reveal injury only to 
the left Achilles heel, with no documented complaint or 
treatment referable to the left knee, leg or calf.  Moreover, 
the post-service records fail to indicate any treatment for 
the left knee, left leg or left calf until approximately 50 
years following separation from service.  In the absence of 
demonstration of continuity of symptomatology, this is too 
remote from service to be reasonably related to service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, no competent evidence of record finds that the 
current left knee, left leg or left calf disabilities are 
causally related to the veteran's active service.  

Based on the foregoing, the Board concludes that the evidence 
of record does not support the veteran's claim of entitlement 
to service connection for a left knee meniscal tear, left leg 
shortening or left calf atrophy.  Indeed, the post-service 
left leg treatment did not begin until after the veteran was 
involved in a motor vehicle accident in 2000.  In fact, a May 
2002 VA clinical record specifically indicates the veteran's 
report of left knee pain only since the time of that motor 
vehicle accident.  The Board does acknowledge that x-ray 
evidence at that time appeared to show calcification of the 
medial collateral ligament from a prior injury.  However, 
from this finding it cannot be concluded that the 
preponderance of the evidence indicates 


that the current injury was incurred in service.  Indeed, at 
the time of the May 2002 x-ray, the veteran was 54 years 
removed from his active military service.  Thus, any prior 
injury could have occurred during those post-service years.  
Given this, and given the absence of in-service left knee 
treatment, the May 2002 x-rays do not enable a grant of 
service connection here.  

The Board recognizes a statement submitted by Brenda J. 
Knisely, a registered nurse.  She commented that the 
veteran's left leg shortening and atrophy were present prior 
to his post-service motor vehicle accident.  This statement 
does not, however, further the veteran's contention that such 
disability was incurred during active service.  Indeed, the 
evidence still fails to demonstrate any treatment for those 
disabilities during service or for many decades thereafter.

The Board also acknowledges a statement from the veteran's 
son, reporting that he always observed his father to have 
left leg problems, remarking that his father walks with a 
limp.  However, he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  For 
the same reason, the veteran's own statements regarding the 
etiology of his current left leg disabilities lack probative 
value.  

The Board further recognizes a letter written by the 
veteran's daughter, which states the opinion that her 
father's left leg problems were caused in service.  She 
indicated that she works as a "certified nurse case 
manager."  It is not clear from this title whether she 
simply manages certified nurses or has medical training 
herself.  In any event, even if she is found to be competent 
to offer an opinion as to medical causation, her opinion that 
the veteran's current disability is causally related to 
service is of little probative value because it is not 
consistent with the evidence of record.  Indeed, she does not 
reconcile the fact that the service records fail to show left 
leg treatment other than for the ankle and Achilles tendon 
area.  She also fails to account for the absence of post-
service complaints for many decades following separation.  
Finally, she does not address a post-service motor vehicle 
accident.  

In conclusion, the evidence of record fails to establish that 
the currently diagnosed  left knee medial meniscus tear, left 
leg shortening or left calf atrophy were incurred in service 
or, in the case of the left knee, became manifest to a degree 
of 10 percent or more within one year of discharge from 
active duty.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Service connection for gastritis and peptic ulcer disease is 
denied.

Service connection for rupture of the lower esophagus claimed 
as secondary to ulcers is denied.

Service connection for degenerative changes of the hip and 
back is denied.

Service connection for a left knee medial meniscus tear is 
denied.

Service connection for left leg shortening and left calf 
atrophy is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


